TANZER, P. J.,
dissenting.
ORS 105.120(2) is dispositive. It provides:
"An action for the recovery of the possession of a dwelling unit[1] * * * may be maintained * * * when the notice to terminate the tenancy or to quit has been served upon the tenant or person in possession in the manner prescribed by ORS 91.855.”
The pertinent part of ORS 91.855 is subsection (2), which provides:
*897"The landlord or the tenant may terminate a month-to-month tenancy by giving to the other, at any time during the tenancy, not less than 30 days’ notice in writing prior to the date designated in the notice for the termination of the tenancy. * * *”
We held in Teresi v. Gina Belmonte Corp., 31 Or App 1231, 1235-36, 572 P2d 647 (1977), that the statutory requirement of prior notice as a condition of the action in subsection (1) of ORS 105.120 is to be strictly applied and that, in the absence of such notice, premises are not "held by force” as that phrase is used in ORS 105.115(1). Although subsection (1) of ORS 105.120 deals with "premises” and subsection (2) deals with "dwelling units,” I fail to see the controlling difference the majority purports to see. (See n 3, at 895.) The principle is the same. In Teresi we held this warning not to constitute notice to terminate the tenancy:
" '* * * Unless the default is cured within 30 days from the receipt of this letter, my client will proceed to exercise the remedies under the lease.’ ” 31 Or App at 1234.
There is no difference in principle between that demand and the one here.
The letter to the tenant in this case warned that if certain conditions were not "corrected” within 30 days, "legal proceedings will be commenced to remove you.” It did not give "notice to terminate the tenancy” then, 30 days later, or at any particular date. Nor did it give "notice * * * to quit” at any particular time. It only demanded that changes be made and warned of future possibilities.
The majority holds that the statutory notice need not use the exact statutory words "terminated” or "quit” and I agree. Nevertheless, whatever words are chosen, the ideas of termination and quitting must be expressed. Here they were not expressed. Demands for change were made and the possibility of future action *898was threatened, but nowhere does the landlord say, in effect: "your right to possession is ended; get out.”
There is no certainty to the notice in this case. It is conditional. Besides the theoretical basis for concluding that a defendant holds the premises by force, one apparent purpose of the prelitigation notice requirement is to avoid unnecessary litigation and unnecessary exposure of the tenant to liability for the costs of litigation. The letter in this case is not sufficient to serve this purpose. There was no demand to quit. For all defendant knew prior to the filing of the action, the demands had been satisfactorily complied with or the landlord had changed her mind and she was welcome to remain as a tenant. The conditional demand and warning did not serve the statutory purpose. Hence, the majority’s conclusion that the letter complied in substance with the statute is erroneous.
For these reasons, I come to the inescapable conclusion that there was no "notice to terminate the tenancy or to quit” and I would reverse the judgment. Hence, I dissent.

 A mobile home space is a "dwelling unit.” ORS 91.705(3).